Citation Nr: 1548294	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a nervous disorder. 

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for a bilateral foot disorder. 

5.  Entitlement to service connection for a right knee disorder. 

6.  Entitlement to service connection for a left knee disorder. 

7.  Entitlement to service connection for a bilateral shin disorder. 

8.  Entitlement to service connection for a left ankle disorder. 

9.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and B.M. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 2004 to March 2009. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in Lincoln, Nebraska (RO), which in pertinent part, denied the benefits sought on appeal. 

In April 2015, the Veteran and his wife (B.M.) testified before the undersigned during a Board hearing held at the RO.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Board member has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  A transcript of the testimony offered at this hearing has been associated with the record.

The issues of entitlement to service connection for migraine headaches, bilateral feet, bilateral knees, bilateral shin splints, and bilateral ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2015 Board hearing, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for bilateral hearing loss. 
 
2.  During the April 2015 Board hearing, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for nervous disorder.


CONCLUSION OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for nervous disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing or obtained via testimony at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204. 

The Veteran perfected his appeal as to an April 2013 RO's denial of the claims for entitlement to service connection for bilateral hearing loss and nervous disorder.  Significantly, during the April 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the service connection claims for bilateral hearing loss and nervous disorder.  See Travel Board hearing transcript, page 2. 

As is required by 38 C.F.R. § 20.204, the Veteran's request to withdraw the issues were made during a Board hearing.  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawals of the issues.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issues, and they are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for nervous disorder is dismissed.


REMAND

The Veteran seeks entitlement to service connection for migraine headaches, and disabilities of the bilateral feet, bilateral knees, bilateral shin splints, and bilateral ankles.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudicaton of the claims.  In particular, the Board finds that new VA examinations are needed to address whether the Veteran's migraine headaches and bilateral foot disorders existed prior to and were aggravated by his period of service. 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.
 
A review of the Veteran's service treatment records shows that on his July 2003 enlistment examination, he was assessed with pes planus, mild, asymptomatic.  In addition, at the time of his separation, the Veteran reported a history of foot trouble; however, his complaints appear to be attributed to his service-connected tinea pedis.  The Veteran has provided lay statements that he suffered from bilateral foot problems in service as a result of marching and standing guard for prolonged periods of time.  While the Veteran was afforded with a March 2013 VA foot examination, the VA examiner stated that the Veteran did not have a current diagnosed foot disorder.  However, post-service VA treatment records reflect diagnoses of bilateral pes planus, plantar fascial fibromatosis, and acquired equinus deformity.  See September 2013 VA treatment records.  On remand, the Veteran should be afforded with a new VA examination to determine whether his pre-existing pes planus (mild, asymptomatic) was permanently aggravated by his period of service.

In addition, the Veteran contends that his bilateral knee, bilateral ankle, and bilateral shin splints are related to his bilateral foot condition.  The Board finds that these claims are inextricably intertwined with the Veteran's pending claim for service connection for bilateral foot disorder.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the Veteran's migraine headaches claim, a remand is needed to obtain a new VA examination to obtain a medical opinion on whether his diagnosed migraine headaches clearly and unmistakable existed prior to his period of service and was not permanently aggravated by his period of service.  The Veteran underwent a VA examination in October 2012.  In that examination report, the VA examiner concluded that the Veteran's claimed headaches can only be speculated as to whether or not they are from the service, because the March 2009 separation medical assessment statement reflected a history of headaches from teenage years to an adult and he has been treated by private physician prior to service.  

Notably, the Veteran's July 2003 enlistment examination is negative for diagnosis of migraine headaches.  The Board notes that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  In order to rebut the presumption of soundness, the burden then falls on VA to show clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Another VA medical opinion is needed in conjunction with the Veteran's migraine headache claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records.

2. Provide the Veteran with a VA foot examination with the appropriate specialist to determine the nature and etiology his claimed bilateral foot disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the record, the examiner should provide opinions to the following: 

a)  Identify the nature of the Veteran's claimed bilateral foot disorders.  

b)  For any diagnosed bilateral foot disorder (other than pes planus) is it at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed disorder is causally or etiologically related to the Veteran's period of active service.

c)  If the Veteran does have a current diagnosis of bilateral pes planus, then provide a medical opinion on whether his bilateral pes planus increased during his period of service, and if such an increase was clearly and unmistakablely not aggravated by service (i.e., did not undergo an increase in severity, beyond natural progression). 

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b).  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

d)  If the Veteran has a diagnosed foot disorder incurred in or aggravated by his period of service, is it at least as likely as not that his claimed bilateral knee, bilateral ankle, and bilateral shin splints are proximately caused or aggravated by his bilateral foot disorder. 

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided. 

3.  Provide the Veteran with the appropriate VA examination to determine the nature and etiology his claimed migraine headaches.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the claims folder and findings from clinical evaluation, the examiner should address the following: 

a)  Does the evidence of record clearly and unmistakably show that the Veteran's migraine headaches existed prior to his entrance into active duty military service and, if so, whether it there is clear and unmistakable evidence that such diagnosed disorder was NOT aggravated during active military service?

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b).  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

b)  If the examiner determines that there is not clear and unmistakable evidence that the Veteran's migraine headaches existed prior to his period of service, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) that his current migraine headaches was incurred in or is otherwise related to his period of service. 

The examiner should review the claims file and provide a rationale as to any opinions expressed. If the examiner is unable to provide any of the requested opinions, then he should state so and why.

4. Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection and increased rating claim with consideration of evidence received since the most recent supplemental statement of the case. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


